Order filed January 13, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00888-CV
                                   ____________

               ROBERTO LUIS FRUTO GUEVARA, Appellant

                                         V.

                CONSUELA LEONA TSINNIJINNIE, Appellee


                    On Appeal from the 387th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCV-212348

                                    ORDER

      The notice of appeal in this case was filed November 3, 2014. The clerk’s
record was filed December 16, 2014. To date, the filing fee of $195.00 has not
been paid. No evidence that appellant has established indigence has been filed. See
Tex. R. App. P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before January 28, 2015. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM